Title: To George Washington from Jean-Baptiste Donatien de Vimeur, comte de Rochambeau, 23 August 1782
From: Rochambeau, Jean-Baptiste Donatien de Vimeur, comte de
To: Washington, George


                  
                     Sir.
                     Baltimore August 23d 1782.
                  
                  After a mature consideration, I have resolved to follow the same route with the army which We took Last year Thro’ Trenton Princeton &ca—We shall there have the convenience of our ovens and Establishments on that road with which The Troops are already acquainted.  The Legion de Lauzun shall march on our right, the same way that the american Troops followed Last year and I hope by that means, our march will be observed, secure and open.  If, however your Excellency has any objections to that measure If you think that it would be better to follow the route which you have pointed out to me, I beg you will send somebody to give me timely notice of it.  I am with respect and personal attachment Sir, your Excellency’s most obedient & humble servant
                  
                     le cte de rochambeau
                  
               